Citation Nr: 0206380	
Decision Date: 06/17/02    Archive Date: 06/27/02

DOCKET NO.  00-06 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Keith L. Spadafora, Associate Counsel 







INTRODUCTION

The veteran had active service from January 1966 to January 
1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied service connection for 
bilateral hearing loss.

The Board notes that in the veteran's substantive appeal, 
received at the RO in March 2000, he indicated that he wanted 
a BVA hearing at a local VA office; he noted that a video 
hearing would be acceptable.  However, in October 2001, the 
veteran submitted a statement indicating that he wished to 
withdraw his request for a personal or video hearing before a 
Member of the Board.  38 C.F.R. § 20.702(e).  There are no 
other outstanding hearing requests of record.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.

2.  The veteran's bilateral hearing loss is related to noise 
exposure in service.


CONCLUSION OF LAW

The veteran's bilateral hearing loss was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 
5107(b) (West 1991 & West Supp. 2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§  
3.102, 3.159); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The VCAA applies to all pending claims for VA 
benefits and provides, among other things, that VA shall make 
reasonable efforts to notify a claimant of relevant evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also requires VA to 
assist a claimant in obtaining such evidence.  38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).

VA has a duty under the VCAA to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  The Board finds that the 
November 1999 rating decision, January 2000 statement of the 
case, and September 2000 and July 2001 supplemental 
statements of the case satisfy the requirements of 38 
U.S.C.A. § 5103 of the new statute in that they clearly 
notify the veteran of the pertinent laws and regulations and 
evidence necessary to substantiate his service connection 
claim.  In December 2000 the veteran and his representative 
had a conference with a DRO on the issue of service 
connection for bilateral hearing loss.  In addition, the 
veteran was notified of the VCAA by letter sent in March 2001 
and informed that his claim for service connection for 
hearing loss would be reviewed again.  The July 2001 
supplemental statement of the case following that review 
advised the veteran of the basis for the denial of his claim.  
Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  The veteran's 
service medical records have been obtained and the veteran 
has been afforded a VA examination in connection with this 
claim.  In addition, a letter from a Hearing Instrument 
Specialist was received from the veteran, which addresses the 
etiology of the veteran's bilateral hearing loss.  A February 
2001 VA examination report and a March 2001 addendum also 
address the etiology of his hearing loss.  The veteran has 
not referenced any evidence that has not been obtained that 
might aid his claim or might be pertinent to the bases of the 
denial of his claim.  The Board thus finds that VA has done 
everything reasonably possible to assist the veteran and that 
no further action is necessary to meet the requirements of 
the VCAA and the applicable regulatory changes published to 
implement that statute.

This appeal arises out of the veteran's January 1999 claim 
for service connection for bilateral hearing loss.  The 
veteran essentially maintains that he had exposure to 
acoustic trauma working around diesel engines, and that he 
currently has bilateral hearing loss.  The record reflects 
that the veteran was granted service connection for tinnitus 
in July 2001 on the basis that it was directly related to 
noise exposure in service.  

Service medical records show that the veteran was treated in 
1974 and 1975 for complaints caused by exposure to diesel and 
gasoline.  Also, his DD-214s show that he completed courses 
including outboard motor maintenance and that he held a 
rating as an engine man.  The RO has accepted that the 
veteran has noise exposure in service. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  Where 
a veteran who served for ninety (90) days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as 
sensorineural hearing loss, to a degree of 10 percent or more 
within one year from separation from service, such disease 
may be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection connotes many factors but basically, it 
means that in order for a veteran to qualify for entitlement 
to compensation under 38 U.S.C.A. §§ 1110, 1131, the veteran 
must prove existence of a disability, and one that has 
resulted from disease or injury that occurred in the line of 
duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-1361 
(Fed. Cir. 2001).  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.

For VA purposes, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 3000, or 4000 Hertz is 40 decibels or 
greater, or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

The veteran's January 1966 enlistment examination indicated 
hearing for whispered voice to be:  right ear 15/30 and left 
ear 15/30.  The veteran's December 1969 discharge 
audiological evaluation shows pure tone thresholds of 10 
decibels for both ears at 500, 1000, 2000, and 4000 Hertz, 
except that the right ear manifested 15 decibels at 2000 and 
4000 Hertz.  A November 1971 examination to go overseas 
included a whispered voice test, which indicated hearing to 
be:  right ear 15/15 and left ear 15/15.  An August 1975 
discharge audiological evaluation shows pure tone thresholds 
of 15 decibels at 500 Hertz, bilaterally, and 10 decibels 
bilaterally at 1000, 2000, 3000, and 4000 Hertz.  A January 
1976 examination for enlistment into the reserves examination 
indicated hearing for whispered voice to be:  right ear 15/15 
and left ear 15/15.  

A September 1993 report from Frank Koranda, M.D. shows the 
veteran presented with complaints of decreased hearing and 
ringing in his ears, which had been ongoing for the last 
several years.  The physician noted that the veteran had 
reported a ten-year history of exposure to loud engine noise 
during service, as well as decreased hearing at the time of 
discharge in 1976.  On audiometric testing, the examiner 
indicated that there was a bilaterally symmetrical 
downsloping, moderately severe sensorineural hearing loss.  
The concluding impression was sensorineural hearing loss.  
The etiology of the veteran's hearing loss was not discussed.

The veteran filed his claim for bilateral hearing loss in 
January 1999.

In an April 1999 VA examination, the veteran presented with 
complaints of hearing loss and ringing in the ears.  The 
veteran felt that this originated between 1966 and 1976 while 
he was in the service, and exposed to loud diesel engine 
noises as a mechanic.  The veteran reported that he would 
stand watch in the engine room while the engines were 
running.  He also reported that he had had no occupational or 
recreational noise exposure since discharge from service.  
The authorized audiological evaluation showed pure tone 
thresholds, in decibels, of 25, 55, 60, 60 and 65 decibels at 
the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz in 
the right ear and thresholds of 35, 60, 60, 65 and 60 in the 
left ear.  Speech audiometry, using the Maryland CNC word 
list, revealed speech recognition ability of 84 percent in 
both the right and left ear.  The examiner provided a 
diagnosis of bilateral sensorineural hearing loss and 
constant bilateral high-pitched ringing very loud tinnitus.  

A November 1999 statement submitted by an acquaintance of the 
veteran in January 2002 indicates that she knew the veteran 
for many years, and that in the 1960s and 1970, she noticed a 
gradual hearing loss.  She stated that many times during 
conversation she and others would have to repeat certain 
things to him.  She stated that he was much harder to 
communicate with after his discharge in 1976.

December 2000 correspondence from Karen Wilkinson, Hearing 
Instrument Specialist, sets forth her opinion that the 
veteran's hearing loss was induced by noise exposure.  She 
stated that his high frequency hearing loss is in the severe 
hearing loss category with speech discrimination scores of 70 
percent in the left ear and 80 percent in the right ear.  She 
explained that said results indicate an abnormal progression 
of loss for a person of his age and identified his repeated 
exposure to extremely loud noise during service as the 
greatest contributing factor.

A VA audiological evaluation was conducted in February 2001.  
The examiner reported reviewing the claim file and the 
service medical records.  The examination showed pure tone 
thresholds, in decibels, of 45, 70, 75, 70 and 75 decibels at 
the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz in 
the right ear and thresholds of 45, 70, 70, 65 and 65 in the 
left ear.  Speech audiometry, using the Maryland CNC word 
list, revealed speech recognition ability of 60 percent in 
the right ear and of 88 percent in the left ear.  The 
examiner provided a diagnosis of bilateral sensorineural 
hearing loss and constant bilateral tinnitus.  

The examiner went on to note that because the veteran's 1966 
whisper test was not frequency specific, it was difficult to 
determine the actual frequency of hearing loss.  The examiner 
continued that the 1969 and 1975 audiological examinations 
performed with frequencies tested from 250 Hertz to 8000 
Hertz were completely within normal range bilaterally.  The 
examiner concluded that there was no evidence to suggest 
hearing loss was present in 1975, when the veteran was 
discharged.  The examiner commented that the veteran's 
current hearing loss is greater than would be expected due to 
normal aging, but that without audiograms or audiometric 
information available between 1976 and 1993, it was difficult 
to determine the etiology of the veteran's hearing loss.  The 
examiner opined that there was no hearing loss at the time of 
discharge from service, and that therefore, it was less 
likely than not that the veteran's current hearing loss was 
due to military exposure, "since, again, all audiometric 
testing through 1975 revealed normal hearing," except for 
his entrance examination, which was not a frequency specific 
test.  

In March 2001, the foregoing examiner provided an addendum to 
the February 2001 examination, in regard to the veteran's 
claim for service connection for tinnitus (which was 
subsequently granted by the RO in July 2001).  The examiner 
stated that the veteran's complaints of tinnitus were common 
with a history of noise exposure, which the veteran 
sustained.  The examiner also indicated that although the 
veteran's hearing was within the normal range in 1975, 
tinnitus could not be ruled out because of the noise 
exposure.  The examiner further stated that "the veteran's 
complaints of tinnitus due to noise exposure are as likely as 
not related to the past history of noise exposure in the 
military."

The Board has reviewed the record and finds that the evidence 
in favor of the veteran's claim and against it is in 
equipoise and the veteran did experience noise exposure in 
service.  The RO considered such exposure in a July 2001 
rating decision granting service connection for tinnitus.  
Also, the record reflects he held duty as an engine man and 
completed various training courses including outboard motor 
training and was seen with complaints related to exposure to 
diesel and gasoline.  While not evidence of actual noise 
exposure, Dr. Koranda, Karen Wilkinson, Hearing Instrument 
Specialist and the VA examiners accepted the veteran's 
reported history of being exposed to loud engine noises 
during service in providing their opinions.  The Board notes 
that the veteran's statements to Dr. Koranda regarding his 
in-service noise exposure were made approximately six years 
prior to filing a claim for VA benefits and as such is 
considered probative.  

The veteran is seeking service connection for bilateral 
hearing loss due to noise exposure.  The evidence shows that 
the veteran meets the criteria under 38 C.F.R. § 3.385 for a 
current hearing loss "disability" based on the findings on 
the audiological evaluation discussed in both the April 1999 
and February 2001 VA examinations, which each show thresholds 
in excess of 40 decibels.  Although the veteran's in-service 
audiological evaluations do not show a loss of hearing in 
service and there are no records that establish that his 
hearing loss was manifested within the presumptive period of 
his separation from service, service connection may be 
established by competent evidence demonstrating that the 
disease is related to service.  See Hensley v. Brown, 5 Vet. 
App. 155, 160 (1993) (when audiometric test results at 
service separation do not reflect a hearing loss disability 
at that time, a veteran may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service).  

In this case, there is probative evidence linking in-service 
noise exposure to the veteran's current hearing loss.  The 
acquaintance statement submitted in January 2002 is not 
sufficient to conclude that the veteran suffers from hearing 
loss that began in service, but the statement is sufficient 
to show that during the 1960's and 1970's she had to repeat 
herself many times in conversations with the veteran, and 
that it became harder to communicate with him after his 
discharge from service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (laypersons are competent to provide 
an "eye-witness account of a veteran's visible symptoms," 
but are not capable of offering evidence that requires 
medical knowledge).  The acquaintance statement also 
corresponds to other evidence, which supports a finding that 
the veteran's bilateral hearing loss is related to service.  
38 C.F.R. § 3.303.  

The letter from Karen Wilkinson, Hearing Instrument 
Specialist clearly relates the veteran's hearing loss to 
noise exposure that occurred during service.  She explains 
that the results from testing indicate an abnormal 
progression of hearing loss for a person his age.  The 
February 2001 VA examiner also stated that the veteran's 
hearing loss is greater than what would be expected due to 
just normal aging, but without testing between 1976 and 1993 
it would be difficult to determine what the hearing loss was 
attributed to.  The examiner went on to provide the opinion 
that it was less likely than not that his hearing loss was 
related to service.  In a subsequent statement, the examiner 
related the veteran's tinnitus to his noise exposure from 
service.  While unfavorable to his claim, this opinion must 
be balanced against the other evidence of record.  It can not 
be concluded that the preponderance of the evidence is 
against the veteran's claim for service connection.

As discussed earlier, the Board finds adequate evidence that 
the veteran was exposed to engine noise during service.  
Moreover, the VA examiner concluded that the veteran's 
current tinnitus was due to his in-service noise exposure.  
While the examiner concluded that it was difficult to 
ascertain the etiology of the veteran's hearing loss, due to 
a lack of testing, he based his conclusion that hearing loss 
was less likely due to service on the fact that the veteran's 
separation examination was negative for hearing loss.  
However, the examiner stated that the veteran's current 
hearing loss was more than would be expected for someone his 
age, without further explanation of etiology.  The Board 
finds that because the examiner attributed the veteran's 
tinnitus to in-service noise exposure, this raises the 
question as to whether this in-service noise exposure could 
have caused his current hearing loss, despite evidence of 
normal hearing at service separation.  Hensley, supra.  
Therefore, balancing all the evidence and resolving any doubt 
in the veteran's favor, the Board concludes that service 
connection for hearing loss is warranted.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to service connection for bilateral hearing loss 
is established, the appeal is allowed.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

